DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 7/14/2022.
Drawings
The drawings are objected to because all of the boxes in fig. 4 should be labeled with descriptive legends (e.g. boxes 222a-22b, – Load Resistor --, boxes 306 – Temperature Sensor--).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14, 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 2021/0049480 A1) in view of Morrison (US 2015/0353192 A1).
Regarding claim 1, Kale et al. discloses a battery maintenance device (Fig. 1) for performing maintenance on a battery pack (351)(Fig. 20) of an automotive vehicle (111) powered by the battery pack (351), comprising: communication circuitry (117) configured to retrieve information related to condition of batteries/cells of the battery pack (351) obtained using sensors (353, 355) in the battery pack (351); measurement circuitry (Step 361)(Fig. 21) configured to couple to batteries/cells of the battery pack (351) and obtain measurement information related to a measured condition of batteries/cells of the battery pack; a controller (Figs. 3-5) configured to verify operation of the sensors (353, 355) in the battery pack (351) by comparing the retrieved information (Steps 209) with the measurement and provide a comparison output; and output circuitry configured to provide an output indicative (Par. [234]) of a failing sensor in the battery pack based upon the comparison output. 
Regarding claim 14, Kale et al. discloses a method of repairing a battery pack (351) or module of a battery pack comprising: retrieving information (Step 201) related to condition of batteries/cells of the battery pack (351) obtained using sensors (353, 355) in the battery pack (351); measuring a condition of battery/cells of the battery pack using measurement circuitry (131) and providing measurement information output (Thru element 171); verifying operation of a sensor (Step 361, the operating parameters of the battery obtained by the sensors, the operation of the sensors are verified thru parameters obtained) in the battery pack (351) by comparing the retrieved information with the measurement information (Step 363) and providing a comparison output; outputting information related to a failing sensor in the battery pack based on the comparison output (Step 365).  
The only difference between Kale et al. and the claimed invention is that the claimed invention recites the information related to state of charge, whereas Kale et al. discloses the information related to the condition of the battery pack.
Morrison discloses all electric multirotor full scale aircraft for computing personal transportation and security surveillance and further discloses the information related to state of charge (Block 408 communicates state of charge of battery 18).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the information related to state of charge as taught by Morrison into the system of Kale et al. because such information related to state of charge is typical in battery management and involve only routine experimental.
Regarding claims 4, 17, Kale et al. discloses the measurement circuitry applies a resistive load to battery/cells of the battery pack (Par. [059], [231]).  
Regarding claims 5, 18, Kale et al. discloses the measured condition of battery/cells of the battery pack comprises voltage (Thru sensor 355).  
Regarding claims 6, 19, Kale et al. discloses the measured condition of battery/cells of the battery pack comprises a dynamic parameter (Pars. [123], [125]).  
Regarding claims 7, 20, Kale et al. discloses the comparison output from the controller is indicative of the retrieved information and the measurement being within an acceptable range (Par. [220]).  
Regarding claims 8, 21, Kale et al. discloses the acceptable range is stored in a memory (In 149 or 131, par. [220]).  
Regarding claim 9, Kale et al. . The battery maintenance device of claim 1 wherein the output is provided to an operator (Step 227)(Fig. 9).  
Regarding claim 10, Kale et al. discloses the output is provided to the battery pack (351).  
Regarding claims 11, 22, Kale et al. discloses the output is used to calibrate (Par. [050]) a sensor of the battery pack (The ANN 125 using sensor data stream, calibrate ANN 125 is calibrate sensor system).
  Regarding claim 12, Kale et al. discloses the output is used to program a controller (125) of the battery pack.
Regarding claim 13, Kale et al. discloses the output is provided to a remote location (Through element 115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 2021/0049480 A1) in view of Morrison (US 2015/0353192 A1) in view of Cardinale (US 2002/0152791 A1).
 Regarding claims 2, 15, Kale et al. does not explicitly disclose the measurement circuitry couples to battery/cells in the battery pack using Kelvin connections.
The only difference between Kale et al. and the claimed invention is that the claimed invention recites the information related to state of charge, whereas Kale et al. discloses the information related to the condition of the battery pack.
Morrison discloses all electric multirotor full scale aircraft for computing personal transportation and security surveillance and further discloses the information related to state of charge (Block 408 communicates state of charge of battery 18).
Kale et al. and Morrison does not explicitly discloses measurement circuitry using Kelvin connections.
Cardinale discloses a method and apparatus for automatic process control for biasing and testing heated electrode refrigerant sensors and further discloses the measurement circuitry using Kelvin connections (Cardinale’s par. [025]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the information related to state of charge as taught by Morrison and the Kelvin connections, as taught by Cardinale into the  measurement circuit of Kale et al. because of the same reason as set forth in claim 1 and because the Kelvin connection is well known for applying voltage to measure current flowing in the target to determine parameter such as sheet resistance of thin film or the like.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

July 18, 2022